       Case 1:20-cv-09113-LTS-BCM Document 20 Filed 03/29/21 Page 1 of 2

                   LEE LITIGATION GROUP, PLLC
                          24 west 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:       (212) 465-1188
                       cklee@leelitigation.com
                                                                                    March 29, 2021
Via ECF
The Honorable Barbara Moses, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                       Re:     Lopez v. Thermo Tech Mechanical, Inc. et al.
                               Case No.: 20-cv-9113-LTS-BCM

Dear Judge Moses:

        We are counsel to Plaintiff in the above-captioned case. Pursuant to the Court’s Order of
March 11, 2021 (Dkt. No. 19), we write jointly with Defendants to submit this Pre-Conference
Statement in anticipation of the initial conference scheduled for April 29, 2021 at 11:00 am. On
the Plaintiff’s side, that conference will be attended by C.K. Lee (148 W. 24th Street, 8th Floor,
New York, NY 10016; (212) 465-1188). Defendants will be represented by Jason Mizrahi of
Levin-Epstein & Associates, P.C. (60 East 42nd Street, Suite 4700 New York, NY 10165; (Tel.
No.: (212) 792-0048).

       Plaintiff has two sets of claims against Defendants: (1) time shaving in violation of FLSA
and NYLL, (2) failure to pay prevailing wages on public works projects. Plaintiff brings these
claims as a class and collective action on behalf of all non-exempt HVAC (Heating, Ventilation,
and Air Conditioning) workers employed by Defendants during the relevant statutory periods.

         The parties propose the following deadlines:

   •   Deadline for joining additional parties: August 31, 2021
   •   Deadline for amending the pleadings: August 31, 2021
   •   Initial disclosures due by: May 15, 2021
   •   Initial discovery requests to be served by: May 30, 2021
   •   Deadline for fact depositions: October 31, 2021
   •   Close of all fact discovery: December 31, 2021
   •   Expert reports and disclosures to be provided to adversary by: TBD, subject to Rule 23
       motion
   •   Close of all discovery, including expert depositions: TBD, subject to Rule 23 motion
   •   Post-discovery status conference: TBD, subject to Rule 23 motion

       The parties do not anticipate any limitations on discovery or any special discovery
problems that warrant the Court’s attention at this time. Plaintiff believes that this case is suited
      Case 1:20-cv-09113-LTS-BCM Document 20 Filed 03/29/21 Page 2 of 2




to class-wide mediation and wishes to enlist a private mediator for this purpose. Defendants’
counsel respectfully request a referral to a Magistrate Judge for purposes of a Settlement
Conference. Should alternative dispute resolution be unsuccessful, the parties expect that the trial
will last five days. The parties do not consent to trial before a magistrate judge. Plaintiff
demands a jury trial.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

/s/ Jason Mizrahi
Jason Mizrahi, Esq.



cc: all parties via ECF




                                                 2
